Opinion oe the Court by
Judge Williams:
The property sold by the commissioner and bid off by Triplett was greatly sacrificed, and before the confirmation of the sale, or payment of the money, Chrisman petitioned to have it set aside, and with other responsible names offered to advance the bid more than threefold, including the mortgage debt to which it was subject, he also tendered the money due the plaintiff in the judgment.
It is universally understood that sales by commissioners under decretal orders are mere offers and not sales until confirmed by the court, which should always set them aside when the property has been greatly sacrificed and reliable bids to advance the price greatly has been made before the payment of the money or confirmation of the sale. Judgment is, therefore, affirmed.